Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 1 of 21




                             United States District Court
                                       for the
                             Southern District of Florida

   Scanz Technologies, Inc., Plaintiff,   )
                                          )
   v.                                     )
                                          ) Civil Action No. 20-22957-Civ-Scola
   JewMon Enterprises, LLC and            )
   others, Defendants.                    )

                                   Omnibus Order
          This matter is before the Court upon Timothy Bohen’s (ECF No. 39);
  Stockstotrade.com Inc and Zachary Westphal’s (ECF No. 40); and JewMon
  Enterprises, LLC, Timothy Sykes, Millionaire Publishing, LLC (a Florida limited
  liability corporation), Million Publishing, LLC (a Colorado limited liability
  corporation), and Millionaire Media, LLC’s (ECF No. 41) motions to dismiss.
  Additionally before the Court is the Defendants’ joint request for the Court to
  take judicial notice of ten tweets from the twitter account @GetScanz (ECF No.
  42) and the Plaintiff’s request for the Court to take judicial notice of certain
  YouTube videos and various other materials (ECF No. 46) filed in connection
  with the parties’ motion to dismiss briefing.

        1. Background
         The Plaintiff, Scanz Technologies, Inc. (“Scanz”) has brought suit against
  the Defendants for alleged theft of its trade secrets. Scanz is a Canadian
  corporation that develops and sells “scanning technology used by traders and
  other similar constituents of the securities industry involving the public capital
  markets.” (ECF No. 1, at ¶ 3.) The Plaintiff alleges that the Defendants
  “engaged in a civil conspiracy . . . to conduct their business enterprises using”
  Scanz’s trade secrets “which they illegally stole from Scanz.” (ECF No. 1, at ¶
  13.) In support of their allegations as to conspiracy, Scanz asserts that
  Defendants Sykes and Westphal are the members of JewMon Enterprises, LLC,
  a Florida corporation, and further state that Defendants JewMon, Millionaire
  Publishing, Millionaire Media, and Stockstotrade.com “were each the alter ego”
  of Sykes. (ECF No. 1, at ¶¶ 4-6.) Moreover, the Plaintiff states that Timothy
  Bohen was an “agent in fact” for the Defendants, and further states that Sykes,
  with the assistance of Westphal and Bohen was able to “perpetuate the fraud of
  a separate existence for each of the entities by disregarding their separateness
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 2 of 21




  and otherwise commingling and confusing their assets, properties and
  business affairs.” (ECF No. 1, at ¶¶ 7, 14.)
          Scanz became involved with Sykes and JewMon towards the end of 2012
  when Scanz was contacted by Sykes on behalf of JewMon, seeking “white label”
  licensure of Scanz’s programs “for use in connection with JewMon’s alleged
  business model of promoting and selling to the general public various
  strategies for becoming successful traders in the OTC micro-cap and penny
  stock marketplaces.” (ECF No. 1, at ¶ 25.) In 2013, Scanz and JewMon entered
  into a licensing agreement pursuant to which Scanz would provide JewMon
  with a “worldwide, non-transferable, non-assignable, non-exclusive license to
  use” Scanz’s programs so JewMon could offer its clients a desktop market
  analysis platform via one of its websites, Stockstotrade.com. (ECF No. 1, at ¶
  26.)
          As part of the agreement between Scanz and JewMon, Scanz would
  provide billing and support services to JewMon and JewMon would receive 30%
  of all subscription-based revenues that arose from the licensing agreement,
  with the remainder of the revenues going to Scanz. (ECF No. 1, at ¶ 27.) The
  licensing agreement prohibited JewMon from copying the “look and feel” of
  Scanz’s programs and prohibited JewMon from attempting to “reverse engineer,
  decompile, disassemble, or otherwise reduce to human-perceivable form”
  Scanz’s program. (ECF No. 1, at ¶ 28.) Scanz asserts that these prohibitions on
  JewMon’s use of Scanz’s trade secrets survived termination of the licensing
  agreement. (ECF No. 1, at ¶¶ 28-29.)
          In April 2015, Scanz and JewMon terminated the licensing agreement via
  a two-page Termination Notice. (ECF No. 1, at ¶ 30; see also ECF No. 1-1.) The
  Plaintiff asserts that notwithstanding termination of the licensing agreement,
  JewMon “remained bound in perpetuity” with respect to its obligations to,
  among certain other obligations set forth in the Plaintiff’s complaint, (1) keep
  confidential any and all designated non-public information obtained from
  Scanz under the agreement; (2) cease and desist use of Scanz’s programs and
  trade secrets; (3) refrain from asserting it had rights of any kind to Scanz’s
  trade secrets; and (4) refrain from using, copying the “look and feel”, or
  attempting to reverse engineer Scanz’s program or other Scanz’s trade secrets.
  (ECF No. 1, at ¶ 30.)
          After a period of initial compliance, Scanz asserts that beginning in
  December 2016, Scanz began to suspect that Sykes may have started to deploy
  a product similar to Scanz’s product and began an investigation into Sykes’s
  program to see if it violated any of the parties’ agreements. (ECF No. 1, at ¶ 33.)
  By August 2017, Scanz determined that Sykes’s program contained “not only
  similar functionality” as Scanz’s program and trade secret protected
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 3 of 21




  information, “but actually contain[ed] virtually identical functionality” as
  Scanz’s program. (ECF No. 1, at ¶ 34.) Scanz continued its investigation of
  Sykes’s program and asserts that by May 2018, Scanz determined that Sykes’s
  program “not only had progressed to an imitation of Scanz’s product offering
  but that Sykes’s platform had progressed to containing a virtually identical
  ‘look and feel’ as compared to the most important core features” of Scanz’s
  program. (ECF No. 1, at ¶ 36.) Accordingly, Scanz asserts that Sykes’s program
  was stolen from Scanz in violation of the parties’ agreements and that Sykes
  and his co-Defendants are now profiting off of Scanz’s trade secrets.

     2. Legal Standard
          When considering a motion to dismiss under Federal Rule 12(b)(6), the
  Court must accept all of the complaint’s allegations as true, construing them in
  the light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282,
  1284 (11th Cir. 2008). Under Federal Rule 8, a pleading need only contain “a
  short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). The plaintiff must nevertheless articulate “enough
  facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
  Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the
  plaintiff pleads factual content that allows the court to draw the reasonable
  inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
  Iqbal, 129 S. Ct. 1937, 1949 (2009). “Threadbare recitals of the elements of a
  cause of action, supported by mere conclusory statements, do not suffice.” Id.
  Thus, a pleading that offers mere “labels and conclusions” or “a formulaic
  recitation of the elements of a cause of action” will not survive dismissal. Id.
          In applying the Supreme Court’s directives in Twombly and Iqbal, the
  Eleventh Circuit has provided the following guidance to the district courts:
        In considering a motion to dismiss, a court should 1) eliminate any
        allegations in the complaint that are merely legal conclusions; and
        2) where there are well-pleaded factual allegations, assume their
        veracity and then determine whether they plausibly give rise to an
        entitlement to relief. Further, courts may infer from the factual
        allegations in the complaint obvious alternative explanation[s],
        which suggest lawful conduct rather than the unlawful conduct
        the plaintiff would ask the court to infer.
  Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 413 F. App’x 136, 138 (11th
  Cir. 2011) (citations omitted). “This is a stricter standard than the Supreme
  Court described in Conley v. Gibson, 355 U.S. 41, 45-46 (1957), which held
  that a complaint should not be dismissed for failure to state a claim ‘unless it
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 4 of 21




  appears beyond doubt that the plaintiff can prove no set of facts in support of
  his claim which would entitle him to relief.’” Mukamal v. Bakes, 378 F. App’x
  890, 896 (11th Cir. 2010). These precepts apply to all civil actions, regardless
  of the cause of action alleged. Kivisto, 413 F. App’x at 138

     3. Analysis

           A. Personal Jurisdiction Over Timothy Bohen
          The Court turns first to Defendant Timothy Bohen’s argument that the
  Court must dismiss the claims against him as the Court lacks either general or
  specific personal jurisdiction over him. The Court notes that both Bohen and
  the Plaintiff, Scanz, provided affidavits and other materials relating to the
  Court’s exercise of personal jurisdiction over Bohen. Where a plaintiff meets its
  initial burden to make out a prima facie case for a court’s exercise of personal
  jurisdiction over a defendant by providing sufficient evidence in the complaint
  to withstand a motion for to dismiss, courts may then consider affidavits,
  documents, or other testimony provided by the defendant challenging the
  allegations supporting personal jurisdiction. Stubbs v. Wyndham Nassau Resort
  and Crystal Palace Casino, 447 F.3d 1357, 1360 (11th Cir. 2006); see also
  Internet Solutions Corp. v. Marshall, 557 F.3d 1293, 1295 (11th Cir. 2009).
  Should a defendant provide such material, the burden then shifts back to the
  plaintiff to produce evidence supporting personal jurisdiction. Stubbs, 447 F.3d
  at 1360. All reasonable inferences must be construed in favor of the
  plaintiff. Id. Before courts may consider materials provided by a defendant and
  plaintiff the court must first decide if the plaintiff has made out a prima facie
  case supporting the court’s exercise of personal jurisdiction.
          To determine whether a party has adequately alleged personal
  jurisdiction over a foreign defendant, the Court first asks whether there is
  jurisdiction under Florida’s long-arm statute and next determines whether the
  exercise of jurisdiction comports with the Due Process Clause of the
  Fourteenth Amendment. Waite v. All Acquisition Corp., 901 F.3d 1307, 1312
  (11th Cir. 2018). Florida’s long-arm statute provides two means for subjecting
  a foreign defendant to the jurisdiction of Florida courts: 1) “a defendant is
  subject to specific personal jurisdiction—that is, jurisdiction over suits that
  arise out of or related to a defendant’s contacts with Florida—for conduct
  specifically enumerated in the statute”; and 2) “a defendant is subject to
  general personal jurisdiction—that is, jurisdiction over any claims against a
  defendant, whether or not they involve the defendant’s activities in Florida—if
  the defendant engages in substantial and not isolated activity in Florida.” Id.
  (internal quotations omitted) (emphasis in original) (discussing Fla. Stat. §
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 5 of 21




  48.193). Under either form of personal jurisdiction, the defendant must have
  “‘certain minimum contacts with [the state] such that the maintenance of the
  suit does not offend traditional notions of fair play and substantial justice.’” Id.
  (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). The inquiry
  focuses on the defendant’s contacts with the state, and not the “random,
  fortuitous, or attenuated” contacts it has by interacting with other persons
  affiliated with the state. Walden v. Fiore, 571 U.S. 277, 284 (2014).

            (1)    General Personal Jurisdiction
         Under Florida’s long-arm statute, general jurisdiction “extends to the
  limits on personal jurisdiction imposed by the Due Process Clause of the
  Fourteenth Amendment.” Fraser v. Smith, 594 F.3d 842, 846 (11th Cir. 2010)
  (discussing Florida law). Thus, determining whether general personal
  jurisdiction is proper in Florida requires a one-step inquiry which requires
  courts to determine whether the exercise of jurisdiction over a defendant would
  exceed constitutional bounds. Id. An individual is subject to general
  jurisdiction where the individual is domiciled. Daimler AG v. Bauman, 571 U.S.
  117, 137 (2014). Here, both the Plaintiff and the Defendant Bohen agree that
  Bohen is not a Florida resident. 1 Accordingly, the Court finds that Bohen is not
  subject to the Court’s general personal jurisdiction.

            (2)    Specific Personal Jurisdiction
         As the Court does not have general personal jurisdiction over the
  Defendant Bohen, the Court must determine if the Plaintiff has prima facie
  plead that the Court has specific personal jurisdiction over Bohen. The Plaintiff
  argues that the Court can exercise specific personal jurisdiction over the
  Defendant Bohen because he was engaged in a conspiracy with Sykes and
  Westphal to steal and profit from Scanz’s trade secret protected information.
  (ECF No. 45, at 3.) “Florida courts have held that the state’s long-arm statute
  can support personal jurisdiction over any alleged conspirator where any other
  co-conspirator commits an act in Florida in furtherance of the conspiracy, even
  if the defendant over whom personal jurisdiction is sought individually
  committed no act in, or had no relevant contact with, Florida.” United Techs.,
  Corp. v. Mazer, 556 F.3d 1260, 1281-82 (11th Cir. 2009).

  1 While the complaint states that Bohen is a resident of Minnesota (ECF No. 1, at ¶ 7),
  Bohen states in his motion to dismiss that he is a resident of Michigan (ECF No. 39, at
  2). The Plaintiff states that they “take at face value Bohen’s statements that his
  residence is actually nearby in the state of Michigan.” (ECF No. 45, at 3 n.4.) Regardless
  of whether the Defendant Bohen resides in Minnesota or Michigan, it is clear the parties
  agree that Bohen does not reside in Florida.
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 6 of 21




         To state a claim for civil conspiracy, a plaintiff must allege “(a) an
  agreement between two or more parties, (b) to do an unlawful act or to do a
  lawful act by unlawful means, (c) the doing of some over act in pursuance of
  the conspiracy, and (d) damage to plaintiff as a result of the acts done under
  the conspiracy.” Paulson v. Cosmetic Dermatology, Inc., No. 17-20094-Civ, 2017
  WL 248197, at *5 (June 8, 2017) (Scola, J.) (internal citations omitted).
  Moreover, Florida law does not recognize an independent cause of action for
  civil conspiracy, but rather, a plaintiff must allege an underlying illegal act or
  tort on which the conspiracy is based. Id.
         Upon review of the complaint, the Court finds that the Plaintiff has failed
  to allege that there was any agreement between Bohen and Sykes or Westphal
  to steal and profit from Scanz’s trade secrets. Instead, the complaint makes
  conclusory references to all Defendants and generically states that they “acted
  conspiratorially . . . by engaging in a scheme comprising specific and
  intentional torts” and “[e]ach corporate and individual defendant has conspired
  to repeatedly market, offer to sell, and then actually distribute products inside
  and outside of the State of Florida that infringe on Scanz’s propriety
  intellectual property.” (ECF No. 1, at ¶¶ 21-22; see also ECF No. 45, at 4.)
  Outside of these more generic allegations, the complaint focuses almost
  exclusively on Sykes, Westphal, and JewMon Enterprises, who the Plaintiff
  asserts entered into an licensing agreement with Scanz that gave these
  Defendants access to Scanz’s trade secrets which the Defendants then reverse
  engineered to the detriment of Scanz in contravention of the alleged terms of
  the licensing agreement at issue between the Plaintiff and JewMon. The
  complaint also mentions that JewMon and the other entity Defendants shared
  corporate addresses and that Sykes had an interest in all of the entity
  Defendants, suggesting some relationship between those parties as well. The
  complaint, however, provides no facts supporting a conclusion that Bohen
  entered into any agreement with Sykes, Westphal, or any other of the
  Defendants to steal and profit from Scanz’s trade secret protected information.
  As the complaint fails to set forth any non-conclusory allegations connecting
  Bohen with the other Defendants and fails to plead other contacts Bohen has
  with Florida to support a finding of specific personal jurisdiction, the Court
  finds that it lacks specific personal jurisdiction over Bohen.
         In light of the above, the Court grants Bohen’s motion to dismiss as the
  court lacks personal jurisdiction over Bohen under Florida’s long-arm statute.
  (ECF No. 39.) To the extent the Plaintiff asks the Court to take judicial notice
  of certain exhibits that the Plaintiff provided in support of the Court’s exercise
  of personal jurisdiction over the Defendant Bohen, the Court denies in part
  the Plaintiff’s motion in light of its ruling on the Defendant Bohen’s motion to
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 7 of 21




  dismiss. (ECF No. 46.) As the Plaintiff failed to set forth a prima facie case for
  the exercise of personal jurisdiction over Bohen, the Court will not take judicial
  notice of exhibits 1-4 which were submitted by the Plaintiff in support of the
  Court’s exercise of personal jurisdiction over Bohen. Even if the Court were to
  take notice of the materials provided by Scanz, from the descriptions provided
  by the Plaintiff, these materials do not provide evidence that Bohen undertook
  any agreement with Sykes, Westphal, or any other of the Defendants to support
  the Plaintiff’s allegations that Bohen was involved in a civil conspiracy. As the
  Plaintiff failed make out a prima facie case for the exercise of personal
  jurisdiction over Bohen the Court notes that it also did not take notice of
  Bohen’s declaration, which was filed as an exhibit to the Defendant Bohen’s
  motion to dismiss.

           B. Request for Judicial Notice
         The Court turns next to the Defendants’ motion for the Court to take
  judicial notice of ten tweets from the twitter account @GetScanz, which were
  published between February 2016 and June 2017. (ECF No. 42, at 1.) The
  Defendants ask the Court to take judicial notice of these tweets in support of
  their claim that certain of the Plaintiff’s claims are time barred.
         Taking judicial notice of facts under Federal Rule of Evidence 201 is “a
  highly limited process” which “bypasses the safeguards which are involved with
  the usual process of proving facts by competent evidence in district court.”
  Shahar v. Bowers, 120 F.3d 211, 214 (11th Cir. 1997). Accordingly, a court
  may only take judicial notice where the fact in question is not subject to
  reasonable dispute because it is either generally known within the territorial
  jurisdiction of the Court or capable of accurate and ready determination by
  resort to sources whose accuracy cannot reasonably be questioned. Id. The
  Eleventh Circuit noted that the types of facts a court can take judicial notice of
  are things like scientific facts, matters of geography, or matters of political
  history. Id. Where it is proper for a court to take judicial notice of a fact,
  consistent with Federal Rule of Evidence 201(c)(2), the Court must take notice
  of such fact where a party requests it and the court is supplied with the
  information to be noticed.
         While the Defendants cast taking notice of materials on a website as
  uncontroversial, the Court finds that is not necessarily the case. In many
  cases, it appears where Courts take judicial notice of items such as Facebook
  posts, which the Court views as analogous to a tweet on Twitter, the
  authenticity of such content is either not in dispute or such internet postings
  were expressly incorporated by reference into the Plaintiff’s complaint, neither
  of which happened here. See, e.g., Schroeder v. Volvo Grp. of N. Am., LLC, No.
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 8 of 21




  LACV 20-05127-VAP, 2020 WL 6562242, at *3 (C.D. Cal. Sept. 3, 2020)
  (collecting cases where Courts have taken judicial notice of Instagram and
  Facebook posts where such materials were “arguably incorporated by
  reference” into the plaintiff’s complaint); Young v. Greystar Real Estate
  Partners, LLC, No. 3:18-cv-02149-BEN-MSB, 2019 WL 4169889, at *1-2 (S.D.
  Cal. Sept. 3, 2019) (taking judicial notice of Instagram and Facebook posts
  where the opposing party failed to object to the party’s motion); see also Boesen
  v. United Sports Publ’ns, Ltd., 20-CV-1552, 2020 WL 6393010, at *5 n.6
  (E.D.N.Y. Nov. 2, 2020) (taking judicial notice of Facebook posts where the
  authenticity of such post was not contested). Where Courts take judicial notice
  of websites more generally, such websites typically contain information made
  available by government entities. See Setai Hotel Acquisition, LLC v. Miami
  Beach Luxury Rentals, Inc., No. 16-21296-Civ, 2017 WL 3503371, at * (S.D Fla.
  Aug. 15, 2017) (Scola, J.) (noting the lack of a reasonable or understandable
  objection to a court taking “judicial notice of information publicly available
  from an official government website”); Pyure Brands, LLC v. Nascent Health
  Science LLC, No. 18-cv-23357, 2019 WL 7945226, at *3 (S.D. Fla. March 4,
  2019) (Ungaro, J.) (standing for the same proposition and collecting cases). 2
  The Court has found few cases where Courts have taken judicial notice of non-
  government published internet material. See, e.g., Barron v. Snyder’s-Lance,
  Inc., No. 13-62496-Civ, 2015 WL 11182066, at *4 (S.D. Fla. March 20, 2015)
  (Lenard, J.) (taking notice of prices contained in internet screen shots “insofar
  as they reflect a narrow and specific fact: the price of a certain product on a
  certain website on a certain date”). In taking judicial notice of this material, the
  Barron court relied on a decision from the Tenth Circuit, O’Toole v. Northrop
  Grumman Corp., in which the Tenth Circuit stated it “is not uncommon for
  Courts to take judicial notice of factual information found on the world wide
  web.” 499 F.3d 1218, 1225 (10th Cir. 2007). While seemingly helpful to the
  Defendants, the persuasiveness of the Court’s decision in O’Toole is lessened
  significantly as the party in that case, Northrop Grumman, failed to explain to

  2 For instance, the Court finds it appropriate to take judicial notice of certain business
  records provided by the Plaintiff relating to JewMon Enterprises, LLC, Millionaire
  Publishing LLC, Million Media, LLC, and Millionaire Media I, LLC from the website
  search.sunbiz.org, a database maintained by the Florida Department of State, Division
  of Corporations. The Court therefore grants in part the Plaintiff’s motion to take
  judicial notice (ECF No. 46) with respect to these documents, Exhibits 6-9, though
  notes these documents were not necessary to or relied upon by the Court in reaching
  the conclusions set forth in this order. With respect to Exhibit 5, the Court denies the
  Plaintiff’s request to take judicial notice of screenshots from the Wayback Machine,
  consistent with the Court’s prior orders. Setai, 2017 WL 3503371, at *7-8 (declining to
  take judicial notice of screenshots from the Wayback Machine).
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 9 of 21




  the Court “why its own website’s posting of historical [information] is
  unreliable.” Id. This also is inapplicable to the Defendants’ motion. As the
  factual predicate present in O’Toole is lacking here, the Court finds Barron
  unpersuasive.
         Here, the tweets in question are not incorporated by reference into the
  Plaintiff’s complaint, are contested, and are not published on the internet by a
  government entity. Similarly, the material the Defendants ask the Court to take
  judicial notice of is not from the Plaintiff’s own website. The Defendants
  certainly may explore these tweets as they proceed through the discovery
  process, but the Court finds that asking the Court to take judicial notice of
  these materials at the motion to dismiss stage is improper. Therefore, the Court
  denies the Defendants’ motion for the Court to take judicial notice. (ECF No.
  42.) Even if the Court were to take judicial notice of these materials, like in
  Barron, it would be for the very narrow purpose to take note of the fact that a
  tweet was posted on a Twitter account on a certain date and time and not for
  the content of that tweet. The Court would not, as the Defendants request, look
  at the tweet and “infer Plaintiff’s awareness of the facts giving rise to this
  lawsuit and its potential claims against Defendants at the time of the [t]weets.”
  (ECF No. 42, at 4.) Accordingly, the Court finds that the Defendants have failed
  to argue that the Court should take judicial notice of these materials, and
  insofar as the Defendants’ arguments that the Plaintiff’s claims are time
  barred, the Court is not moved by those arguments.

           C. The Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836, and
              the Florida Uniform Trade Secrets Act (“FUTSA”), Fla. Stat. §
              688.001, et seq.
         In their respective motions to dismiss, both Stockstorade.com and
  Westphal and JewMon, Sykes, the Millionaire Publishing entities, and
  Millionaire Media argue that the Plaintiff has failed to state a trade secret
  misappropriation claim under the DTSA and FUTSA.
         The DTSA provides the owner of a trade secret that is misappropriated
  with the ability to “bring a civil action . . . if the trade secret is related to a
  product or service used in, or intended for use in, interstate or foreign
  commerce.” 18 U.S.C. § 1836. A trade secret is broadly defined as “business,
  scientific, technical, economic, or engineering information . . . whether tangible
  or intangible . . . if the owner thereof has taken reasonable measures to keep
  such information secret and the information derives independent economic
  value, actual or potential, from not being generally known to, and not being
  readily ascertainable through proper means by, another person who can obtain
  economic value from the disclosure or use of the information.” 18 U.S.C. §
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 10 of 21




   1839(3). A trade secret is misappropriated if it is disclosed or used “without
   express or implied consent by a person who . . . knew or had reason to know
   that the knowledge of the trade secret was . . . acquired under circumstances
   giving rise to a duty to maintain the secrecy of the trade secret or limit the use
   of the trade secret; or . . . derived from or through a person who owed a duty to
   the person seeking relief to maintain the secrecy of the trade secret or limit the
   use of the trade secret.” 18 U.S.C. § 1839(5).
           To bring a colorable claim under the DTSA, a plaintiff must plausibly
   allege that it possessed information of independent economic value, that was
   lawfully owned and for which the plaintiff took reasonable measures to keep
   secret and the defendant used or disclosed that information despite the
   plaintiff’s attempts to maintain its secrecy. Sentry Data Sys., Inc. v. CVS Health,
   361 F. Supp. 3d 1279, 1293 (S.D. Fla. 2018) (Bloom, J.).
           The FUTSA provides a cause of action for misappropriation of trade
   secrets. Sentry Data Sys., Inc., 361 F. Supp. 3d at 1293. In order to prevail on a
   FUTSA claim, “‘a plaintiff must demonstrate that (1) it possessed a ‘trade
   secret’ and (2) the secret was misappropriated.’” Id. (quoting Yellowfin Yachts,
   Inc. v. Barker Boatworks, LLC, 898 F.3d 1279, 1297 (11th Cir. 2018)). For
   purposes of the FUTSA, a trade secret is defined as:

         information, including a formula, pattern, compilation, program, device,
         method, technique, or process that: (a) [d]erives independent economic
         value, actual or potential, from not being generally known to, and not
         being readily ascertainable by proper means by, other persons who can
         obtain economic value from its disclosure or use; and (b) [i]s the subject
         of efforts that are reasonable under the circumstances to maintain its
         secrecy.

   Fla. Stat. § 688.002(4). Misappropriation, for purposes of the FUTSA, includes,
   among other things, “acquisition of a trade secret by another person who
   knows or has reason to know that the trade secret was acquired by improper
   means” as well as use of that trade secret “without express or implied consent
   by a person who (1) used improper means to acquire knowledge of the trade
   secret; or . . . knew or had reason to know that her or his knowledge of the
   trade secret was . . . acquired under circumstances giving rise to a duty to
   maintain its secrecy or limit its use.” Fla. Stat. 688.002(2). Finally, the FUTSA
   defines improper means as “theft, bribery, misrepresentation, breach or
   inducement of a breach of a duty to maintain secrecy, or espionage through
   electronic or other means.” Fla. Stat. § 688.002(1). Information that is
   “generally known or readily accessible . . . cannot qualify for trade secret
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 11 of 21




   protection.” Am. Red Cross v. Palm Beach Blood Bank, Inc., 143 F.3d 1407,
   1410 (11th Cir. 1998). Whether information is a trade secret is a question of
   fact, such that at the motion to dismiss stage the movant must present clear
   authority that the information identified by a plaintiff is not protected.
   Allegiance Healthcare Corp. v. Coleman, 232 F. Supp. 2d 1329, 1335 (S.D. Fla.
   2002) (Moreno, J.).
          The Defendants argue that the Plaintiff has failed to plead the existence
   of a trade secret as the Plaintiff’s broad generalizations “would literally include
   everything Scanz has ever owned or created in its corporate history.” (ECF No.
   41, at 13; ECF No. 40, at 8 (same).) The Court disagrees and finds, taking the
   Plaintiff’s allegations as true, that the Plaintiff has adequately plead the
   existence of a trade secret. In its complaint, the Plaintiff states that its
   business products are comprised of “technological and device-oriented”
   business solutions and platforms utilized by constituents of the securities
   industry. (ECF No. 1, at ¶ 2.) The Plaintiff further states that via its licensing
   agreement with JewMon that Scanz gave JewMon access to its “licensed
   subscription management back-office infrastructure as well as continually
   updated versions of the object code of the computer software making up the
   core of Scanz[’s] . . . related product offerings.” (ECF No. 26, at ¶ 26.) Far from
   vague, these allegations seem to be fairly specific in that they allege the
   Defendants stole back-office infrastructure and code that underlie Scanz’s
   products. Despite these allegations, the Defendants ask this Court to conclude
   the Plaintiff’s complaint is too vague to state a claim with particularity as
   Judge Altonaga found in VVIG, Inc. v. Alvarez, No. 18-23109-Civ, 2019 WL
   5063441 (S.D. Fla. Oct. 9, 2019) (Altonaga, J.). However, in VVIG, the Court
   noted the plaintiff’s allegations were a “‘grab-bag’ of information, so broad and
   conclusory to be nonsensical” alleging the stolen trade secret protected
   information was comprised of “‘all necessary know-how, standards and
   specifications’ . . . including ‘all information concerning the business affairs,
   products, marketing systems, technology, customers, end users, financial
   affairs, accounting statistical data’ . . . [and] ‘any other propriety and trade
   secrets.’” Id. at *3 (emphasis in original). That is not so here. Rather than the
   catch-all allegations at issue in VVIG, the Court finds that the Plaintiff’s
   allegations with respect to its trade secret protected information are specific
   and withstand scrutiny at the motion to dismiss stage.
          As a separate basis to attack the Plaintiff’s DTSA and FUTSA claims, the
   Defendants also claim that the Plaintiff failed to take reasonable steps to keep
   its trade secrets confidential. (ECF No. 40, at 9-10; ECF No. 41, at 14.) As
   stated above, both the DTSA and FUTSA require a plaintiff undertake
   reasonable efforts to maintain the secrecy of its trade secrets. Here too, the
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 12 of 21




   Defendants’ arguments fall short. A review of the complaint shows numerous
   steps the Plaintiff took to safeguard its trade secrets. For instance, the
   licensing agreement, among other obligations, prevented the Defendants from
   copying the “look and feel” of Scanz’s program; made clear that Scanz retained
   ownership of its assets, including all technology and other intellectual property;
   and noted that upon termination JewMon had to return or destroy all
   proprietary information it received during the course of its relationship with
   Scanz. (See ECF No. 1, at ¶¶ 28-30.) Far from evidencing that the Plaintiff
   failed to take steps reasonably maintain the secrecy of its trade secrets, the
   complaint sets forth numerous ways the Plaintiff attempted to safeguard and
   keep secret its proprietary information.
          Finally, the Defendants claim that the Plaintiff failed to allege
   misappropriation for purposes of the DTSA and FUTSA. (ECF No. 40, at 10-11;
   ECF No. 41, at 14.) Once again, the Court finds that the Defendants’
   arguments fall short. In their motions, both sets of Defendants ask the Court to
   follow Enteris Biopharma, Inc. v. Clinical Pharmacology of Miami, Inc., where the
   Court found a plaintiff failed to allege misappropriation where the plaintiff’s
   complaint literally recited the elements of misappropriation as that term is
   defined for purposes of FUTSA in a conclusory fashion. No. 14-22770-Civ,
   2015 WL 12085848, at *9-10 (S.D. Fla. March 20, 2015). Far from the
   threadbare recitations in Enteris, the Plaintiff’s complaint alleges that the
   Defendants utilized Scanz’s trade secrets to develop their own “virtually
   identical market analysis platform as the one they had access to under the
   license agreement” notwithstanding their agreements with the Plaintiff to cease
   their use of and destroy Scanz’s information after termination of the licensing
   agreement. (ECF No. 44, at 11.) Accordingly, the Court finds that the Plaintiff
   has adequately alleged misappropriation.
          In light of the above, the Court denies the Defendants’ motions to the
   extent they allege the Plaintiff has failed to state a claim under Counts I and II
   of the complaint.

            D. Preemption Under FUTSA
         Having found the Plaintiff’s FUTSA claim survives the Defendants’
   motions to dismiss, the Court next turns to the Defendants’ arguments that
   certain of the Plaintiff’s claims are preempted by FUTSA. FUTSA preempts
   certain “conflicting tort, restitutory, and other laws of this state providing civil
   remedies for misappropriation of a trade secret.” Fla. Stat. § 688.008(1).
   However, the law does not preempt “[c]ontractual remedies, whether or not
   based upon misappropriation of a trade secret” or “[o]ther civil remedies that
   are not based upon misappropriation of a trade secret.” Fla Stat. § 688.008(2).
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 13 of 21




   In determining whether a plaintiff’s FUTSA claims preempt a plaintiff from
   pleading a separate, but related claim, the Court must evaluate “whether
   allegations of trade secret misappropriation alone comprise the underlying
   wrong; if so, the cause of action is barred by § 688.008” Id. at 1335-36. Put
   another way, a plaintiff’s separate claim is preempted if there is no “material
   distinction between the plaintiff’s FUTSA claim and the other allegation.”
   Sentry Data Sys., Inc., 361 F. Supp. 3d at 1294-95.
         Here, the Defendants argue that the Plaintiff’s “common law tort claims
   are each preempted because they arise out of the core allegation that
   Defendants misappropriated the Plaintiff’s trade secrets and used them to
   develop the [Stockstotrade.com] website.” (ECF No. 40, at 17; ECF No. 41, at 9).
   Accordingly, the Defendants ask the Court to dismiss Counts IV (constructive
   fraud), V (breach of fiduciary duty), VI (tortious interference); VII (unjust
   enrichment); VIII (conversion); and X 3 (breach of the implied duty of good faith
   and fair dealing).

             (1)    Counts IV and V
          Under Florida law, constructive fraud occurs “when a duty under a
   confidential or fiduciary relationship has been abused or where an
   unconscionable advantage has been taken.” Am. Honda Motor Co., Inc. v.
   Motorcycle Info. Network, Inc., 390 F. Supp. 2d 1170, 1179 (M.D. Fla. 2005).
   The fiduciary or confidential relationship for purposes of constructive fraud is
   broadly construed and exists where “confidence is reposed by one party and a
   trust is accepted by the other, or where confidence has been acquired and
   abused.” Id. Constructive fraud “will not lie where the parties are dealing at
   arms length because there is no duty imposed on either party to protect or
   benefit the other.” Id. The fact that one party places its trust or confidence in
   the other “does not create a confidential relationship in the absence of some
   recognition, acceptance, or undertaking of the duties of a fiduciary on the part
   of the other party.” Id. To prove such a relationship exists, a plaintiff must
   plead the existence of something beyond an “ordinary commercial
   relationship.” Fin-S Tech, LLC v. Surf Hardware Int’l-USA, Inc., 13-80645-Civ,
   2014 WL 12461349, at *9 (S.D. Fla. Jan. 7, 2014) (Ryskamp, J.).
          The Defendants argue that this claim is preempted by FUTSA, but the
   Court does not agree. Rather, the Court finds that while the Plaintiff’s
   constructive fraud claim and FUTSA claim are related, they are not materially


   3 Count X of the Plaintiff’s complaint is in fact Count IX, though the Court will refer to
   it as Count X throughout this order for ease. The complaint non-consecutively numbers
   its counts, going straight to Count X from Count VIII without inclusion of a Count IX.
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 14 of 21




   indistinguishable. Therefore, the Court finds that Count IV is not preempted
   under FUTSA. However, this claim is still subject to dismissal as the Plaintiff
   fails to adequately state that the appropriate predicate relationship existed
   between the parties. While the Plaintiff claims that a “confidential relationship
   ar[ose] from and as a result of the license agreement” such that “each of the
   defendants . . . owed fiduciary duties of the highest character to Scanz to . . .
   honor the confidentiality, non-disclosure and non-piracy provisions of the
   license agreement” the Plaintiff fails to advance any facts allowing the Court to
   infer that the parties were dealing anything but at arms length when they
   entered into their licensing agreement and therefore it agrees that the parties
   had an ordinary business relationship. (ECF No. 1, at ¶ 75); see also Honda,
   390 F. Supp. 2d at 1179-80 (finding the lack of a fiduciary or confidential
   relationship where a party alleged there was an oral confidentiality agreement
   but failed to allege the the opposing party agreed to “undertak[e] . . . the duty
   to advise, counsel, protect, or benefit” that party.”). While the Plaintiff placed
   confidentiality protections into its license agreement with JewMon, the
   Plaintiff’s complaint does not allege that Sykes or JewMon somehow evidenced
   it was undertaking “recognition, acceptance, or undertaking of the duties of a
   fiduciary on the part of the other party.” Honda, 390 F. Supp. 2d at 1179. That
   the Plaintiff simply trusted the Defendants as business partners for the
   Plaintiff does not create the predicate relationship necessary for the Plaintiff’s
   constructive fraud count to go forward.
           As an alternative basis to survive the Defendants’ motions to dismiss, the
   Plaintiff argues the fact that the Plaintiff and the Defendants shared in the
   “fruits and losses” of their agreement should require the Court to find that a
   fiduciary relationship existed between the parties. See Optimum Techs., Inc. v.
   Henkel Consumer Adhesives, Inc., 496 F.3d 1231, 1249 (11th Cir. 2007). While
   the Plaintiff cites Optimum in support of their contention, Optimum cuts against
   the Plaintiff’s arguments. The Plaintiff correctly states that “joint ventures and
   legal partnerships” can give rise to a fiduciary duty, but the Plaintiff fails to
   allege facts to support a finding that such a relationship was present here.
   (ECF No. 44, at 17.) Indeed, as the Eleventh Circuit stated in Optimum, “merely
   calling the relationship a joint venture . . . does not make it so.” Id. Whether
   such a relationship exists turns on considerations such as whether the
   partners share “fruits and losses with an equal right, express or implied, to
   direct and control the conduct of the enterprise.” Id. (emphasis added). Rather,
   the complaint seems to indicate simply that the parties had a normal business
   relationship giving rise to no special duties. Id. Accordingly, the Court also
   finds that the Plaintiff has failed to adequately allege a breach of fiduciary duty.
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 15 of 21




            (2)   Count VI
          Turning next to Count VI, the Court notes that, in order to plead a claim
   for tortious interference under Florida law, a Plaintiff must plead “(1) the
   existence of a business relationship; (2) knowledge of the relationship on the
   part of the defendant; (3) an intentional and unjustified interference with the
   relationship by the defendant; and (4) damage to the plaintiff as a result of the
   breach of the relationship.” Duty Free Americas, Inc. v. Estee Lauder Cos., Inc.,
   797 F.3d 1248, 1279 (11th Cir. 2015). The party “allegedly interfered with must
   be actual and identifiable, and not just a large group such as the community at
   large.” Allegiance Healthcare Corp., 232 F. Supp. 2d 1329 at 1336.
          Regardless of whether this claim is preempted by FUTSA, the Court finds
   that the Plaintiff has failed to state a claim for tortious interference.
   Specifically, the Court finds that the Plaintiff has failed to identify an actual
   and identifiable group with whom the Defendants interfered. In the Plaintiff’s
   complaint, the Plaintiff states it has “numerous business relationships with
   clients in Florida, located throughout the United States and located throughout
   the world,” that “[a]t all times material hereto, the [D]efendants named in this
   Count had full knowledge of such business relationships” and such Defendants
   “have intentionally and unjustifiably interfered with these business
   relationships.” (ECF No. 1, at ¶¶ 83-86.) These allegations fail to adequately
   plead that the Defendants interfered with an actual and identifiable business
   relationship of the Plaintiff. Accordingly, the Court grants the Defendants’
   motion to dismiss Count VI of the Plaintiff’s complaint.

            (3)   Counts VII and VIII
          The Court agrees with the Defendants that Counts VII and VIII of the
   Plaintiff’s complaint are preempted by the FUTSA. These counts essentially
   allege that the Defendants misappropriated the Plaintiff’s trade secrets and
   wrongfully used those trade secrets to their benefit. As the Court finds there is
   no material distinction between these claims and the Plaintiff’s FUTSA claim,
   the Court dismisses Counts VII and VIII. See, e.g., Gonzalez-Hernandez v.
   Orbay, No. 08-21782-Civ, 2009 WL 10668626, at *3 (S.D. Fla. Jan. 15, 2009)
   (King, J.) (finding unjust enrichment claim based on “nearly identical
   allegations” as preempted by FUTSA); see also Pelfrey v. Mahaffy, No. 17-
   80920-Civ, 2018 WL 3110797, at *3 (S.D. Fla. Feb. 7, 2018) (Middlebrooks, J.)
   (finding FUTSA preempted conversion claim as the plaintiff alleged the theft of
   the same property that it characterized as constituting a trade secret).
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 16 of 21




            (4)   Count X
          Finally, the Court turns to the Plaintiff’s claim for breach of the implied
   duty of good faith and fair dealing. It appears that some of the parties agree
   that the Plaintiff’s claim for a breach of the implied duty of good faith and fair
   dealing sounds in breach of contract and therefore would not be evaluated for
   preemption under FUTSA. Nonetheless, some of the Defendants argue that this
   claim is preempted by FUTSA. (ECF No. 40, at 17 n.4.) Regardless of this issue,
   the Court agrees that the Plaintiff’s claim for breach of the implied duty of good
   faith and fair dealing must be dismissed as the Plaintiff has not asserted a
   claim for breach of contract as one of the counts in its complaint. See
   Centurion Air Cargo, Inc. v. United Parcel Service Co., 420 F.3d 1146, 1152
   (11th Cir. 2005) (“This court has held that a claim for a breach of the implied
   covenant of good faith and fair dealing cannot be maintained under Florida law
   in the absence of a breach of an express term of a contract.”); see also Alan’s of
   Atlanta, Inc. v. Minolta Corp., 903 F.2d 1414, 1429 (11th Cir. 1990) (noting the
   implied duty of good faith and fair dealing is “a doctrine that modified the
   meaning of all explicit terms in a contract, preventing a breach of those explicit
   terms . . . [b]ut it is not an undertaking that can be breached apart from those
   terms.”); see also Barnes v. Burger King Corp., 932 F. Supp. 1420, 1437-38
   (S.D. Fla. 1996) (noting “Florida contract law recognizes the implied covenant of
   good faith and fair dealing in every contract” but the application of the
   covenant is “not without limits, and there are many circumstances under
   which courts will not allow a party to pursue a cause of action for breach of the
   implied covenant” including “where there is no accompanying action for breach
   of an express term of the agreement.”). Accordingly, the Court dismisses Count
   X of the Plaintiff’s complaint.
          For the reasons stated above, the Court grants the Defendants’ motions
   to dismiss Counts IV, V, VI, VII, VIII, and X of the Plaintiff’s complaint.

            E. Violation of the Lanham Act, 15 U.S.C. § 1125(a)
         In Count III of the Plaintiff’s complaint, the Plaintiff asserts the
   Defendants have violated the Lanham Act by “issuing, and . . . continuing to
   issue, false and misleading statements of fact to the market place while
   omitting substantial disclosures the market and Scanz were entitled to know”
   including “representations and omissions to the effect that they had lawfully
   developed and now owned their own market analysis software” which in the
   view of the Plaintiff “creates an untrue impression in the marketplace.” (ECF
   No. 1, at ¶ 64.) The Plaintiff alleges that the Defendants “have used in national
   and international commerce words, symbols and devices” that have furthered
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 17 of 21




   the Defendants’ “outright lie that these defendants have themselves lawfully
   developed a virtually identical market analysis product line as the market
   analysis product offerings sold . . . by Scanz for nearly 20 years.” (ECF No. 1, at
   ¶ 65.) As a result of this conduct, the Plaintiff alleges the Defendants have
   “already caused confusion and deceived the public with respect to the origin,
   sponsorship and approval of these defendants’ pirated stock trading platform.”
   (ECF No. 1, at ¶ 66.)
          The Defendants, in turn, argue that they cannot discern from the
   Plaintiff’s complaint whether the Plaintiff is asserting a claim pursuant to
   Section 43(a)(1)(A) or Section 43(a)(1)(B) of the Lanham Act. 15 U.S.C. §
   1125(a)(1). These provisions provide:

         (1) Any person who, on or in connection with any good or services . . .
             uses in commerce . . . any false designation of origin, false or
             misleading description of act, or false or misleading representation of
             fact, which --
                (A) is likely to cause confusion . . . as to the origin, sponsorship, or
                    approval of his or her goods, services, or commercial activities
                    by another person, or
                (B) in commercial advertising or promotion, misrepresents the
                    nature, characteristics, qualities, or geographic original of his or
                    her or another person’s goods or services, or commercial
                    activities,
         shall be liable in a civil action by any person who believes that he or she
         is likely to be damaged by such act.

   15 U.S.C. § 1125(a). The Defendants also argue that the Supreme Court’s
   opinion in Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23 (2003)
   defeats any potential Lanham Act claim advanced by the Plaintiff.
         The Lanham Act “was intended to make ‘actionable the deceptive and
   misleading use of marks,’ and ‘to protect persons engaged in . . . commerce
   against unfair competition.’” Dastar, 539 U.S. at 28 (quoting 15 U.S.C. § 1127).
   While much of the Lanham Act deals with trademarks and related marks,
   Section 43 of the Lanham Act “is one of the few provisions that goes beyond
   trademark protection” and creates “a federal remedy against a person who used
   in commerce either a false designation of original, or any false description or
   representation in connection with any goods or services.” Id. at 29 (internal
   quotations omitted). Section 43, however, does not have boundless application
   and is not a federal codification of the “overall law of unfair competition . . . but
   can only apply to certain unfair trade practices prohibited by its text.” Id. The
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 18 of 21




   Supreme Court noted in Dastar that Section 43 covers claims relating to “origin
   of production as well as geographic origin” which includes “reverse passing off”
   claims. Id. at 30. Reverse passing off claims are claims where “a producer
   misrepresents someone else’s goods or services as his own.” Id. at 27 n.1.
          The Court agrees with the Defendants that the Plaintiff has failed to state
   a viable claim under Section 43 of the Lanham Act. In Appjigger GmbH v. BLU
   Products, Inc., the Court considered whether a plaintiff properly stated a “false
   designation of origin” claim under the Lanham Act where the plaintiff claimed
   the defendant violated Section 43 of the Lanham Act by suggesting through its
   advertising that the defendant was the “origin” of the plaintiff’s software. No.
   15-22313-Civ, 2016 WL 4119720, at *3 (S.D. Fla. March 7, 2016) (Williams,
   J.). The Court found the plaintiff failed to state claim because Dastar held that
   “origin” for purposes of Section 43 “did not refer to the author of any idea,
   concept, or communication embodied in a good, but to the producer of the
   tangible good itself.” Id. Applying this principle, the Court noted that the
   Eleventh Circuit has “easily disposed of” false designation of origin claims
   where plaintiffs have claimed that defendants unlawfully sold items they
   created because such claims “do not give rise to a claim under § 1125.” Id.
   (discussing Thompkins v. Lil’ Joe Records, Inc., 476 F.3d 1294, 1310 (11th Cir.
   2007).
          The Plaintiff also fails to state a false advertising claim under the
   Lanham Act. Authorship of something is “not a nature, characteristic, or
   quality, as those terms are used in Section 43(a)(1)(B) of the Lanham Act.”
   Appjigger, 2016 WL 4119720, at *4. A plaintiff “cannot plead around Dastar, by
   ‘shoe-horn[ing]’ a claim for improper authorship credit into a false advertising
   theory.” Id. (quoting Wilchombe v. Teevee Toons, Inc., 515 F. Supp. 2d 1297,
   1305 (N.D. Ga. 2007)). The Plaintiff seems to suggest the basis of its false
   advertising claim is that the Defendants are promoting their own product while
   “failing to properly attribute the source of the underlying technology embodied
   in the product” but that is precisely the type of claim that is not actionable
   under the Lanham Act. Appjigger, 2016 WL 4119720, at *4.
          Finally, to the extent the Plaintiff’s assertions as to the Defendants use of
   the “look and feel” of their product attempt to state a claim for trade dress
   infringement, the Plaintiff must establish that the product is confusing similar
   to its product, the similar features of the two products are primarily non-
   functional, and the plaintiff’s product is distinctive. Id. While the Plaintiff has
   plead confusingly similarity, they have not adequately plead any facts
   regarding non-functionality. Id. Accordingly, even construing the complaint as
   broadly as possible, the Court finds that the Plaintiff has failed to state a claim
   under the Lanham Act.
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 19 of 21




            F. Conspiracy Liability as to the Remaining Defendants
          Finally, the Court turns to the Defendants’ arguments that the Plaintiff
   has failed to adequately plead civil conspiracy with respect to the remaining
   Defendants, The Court set forth the elements for pleading civil conspiracy in
   Section 3.A.2, supra.
          The Defendants argue in their briefing that the Plaintiff has failed to
   adequately plead civil conspiracy because the complaint provides only
   conclusory allegations with respect to the various Defendants, and in any case,
   there can be no conspiracy based on the intracorporate conspiracy doctrine. In
   response, the Plaintiff argues the intracorporate conspiracy doctrine is
   inapplicable because each of the corporate defendants are alter egos of Sykes
   and moreover that the Plaintiff has sufficiently plead conspiracy based on the
   facts alleged in the complaint. In support of its conspiracy allegation, the
   Plaintiff states, among other things, that “JewMon, Million Publishing,
   Millionaire Media, StocksToTrade, Sykes, [and] Westphal . . . engaged in a civil
   conspiracy to misappropriate the Scanz’ Assets and Scanz Trade Secrets . . .
   through Sykes’s domination, control and alter ego status over the affairs of
   JewMon, Millionaire Publishing, Millionaire Media and StocksToTrade in such
   a way as Sykes cooperated with Westphal . . . to formulate and utilize each of
   these entities to hide the real party in interest with respect to the object of the
   conspiracy and thereby buy themselves enough time to perfect their theft of the
   Scanz Assets and Scanz Trade Secrets.” (ECF No. 1, ¶ 39.)
          At the outset, while certain of the Defendants allege the Plaintiff’s
   conspiracy claims must meet the heightened pleading standards of Federal
   Rule 9(b) on the basis that they sound in fraud, the Court does not agree. See,
   e.g., Lobo Capital Partners, LLC v. Forte, No. 8:12-cv-2029-T-33AEP, 2013 WL
   1279009, at *3 (S.D. Fla. March 28, 2013) (declining to apply heightened
   pleading standards to civil conspiracy allegations in the context of a claim
   regarding theft and use of trade secrets). As the Plaintiff need not satisfy
   heightened pleading standards, the Court agrees with the Plaintiff that at this
   early stage of the litigation, the Plaintiff has sufficiently plead conspiracy with
   respect to the remaining Defendants. Unlike the conclusory allegations with
   respect to Defendant Timothy Bohen, the complaint states that Defendants
   Westphal and Sykes are the members of JewMon and notes that JewMon,
   Millionaire Publishing, Millionaire Media, and Stockstotrade.com all share a
   corporate office address in Florida, with at least Sykes having some interest in
   each of these entities. (ECF No. 1, at ¶¶ 4-14.) Notably, with respect to Timothy
   Bohen, the complaint failed to state in a non-conclusory way the existence of a
   relationship between Bohen and the other Defendants. These allegations,
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 20 of 21




   together with other allegations pertaining to these Defendants set forth in the
   complaint, are sufficient to support the Plaintiff’s claim of civil conspiracy.
   While the
           While the Defendants correctly note that the intracorporate conspiracy
   doctrine “holds that acts of corporate agents are attributed to the corporation
   itself, thereby negating the multiplicity of actors necessary for the formation of
   a conspiracy” McAndrew v. Lockheed Martin Corp., 206 F.3d 1031, 1036 (11th
   Cir. 2000), the Defendants fail to acknowledge that while Westphal and Sykes
   may be members of JewMon Enterprises, LLC, the Defendants do not allege
   JewMon, and the other corporate entity Defendants are related. See Lobo
   Capital Partners, 2013 WL 1279009, at *3. Accordingly, the Plaintiff’s
   allegations as to civil conspiracy are not subject to dismissal under the
   intracorporate conspiracy doctrine.

      4. Conclusion
           In sum, the Court grants Defendant Timothy Bohen’s motion to dismiss
   based on lack of personal jurisdiction. (ECF No. 39.) The Court grants in part
   and denies in part Stockstotrade.com Inc and Zachary Westphal’s (ECF No.
   40); and JewMon Enterprises, LLC, Timothy Sykes, Millionaire Publishing, LLC
   (a Florida limited liability corporation), Million Publishing, LLC (a Colorado
   limited liability corporation), and Millionaire Media, LLC’s (ECF No. 41)
   motions to dismiss. Specifically, the Court grants the remaining Defendants’
   request to dismiss Counts III through X of the Plaintiff’s complaint. However,
   the Court denies the Defendants’ request for the Court to dismiss Counts I and
   II of the Plaintiff’s complaint.
           The Court also notes that both parties filed motions for the Court to take
   judicial notices of documents including tweets, YouTube videos, and various
   other documents, including corporate documents from a website maintained by
   the Florida Department of State, Division of Corporations. For reasons stated
   above, the Court denies the Defendants’ motion to take judicial notice (ECF
   No. 42.) The Court also grants in part and denies in part the Plaintiff’s
   motion to take judicial notice. (ECF No. 46.) While the Court granted the
   Plaintiff’s request to take judicial notice of Exhibits 6-9, the Court’s decision
   did not rely in whole or in part on these documents.
           Finally, the Court notes that its practice in cases with multiple plaintiffs
   or defendants is for the parties to file joint motions and consolidated
   responses and replies unless there are clear conflicts of position. If such a
   conflict of position exists, the parties must explain the conflicts in their
   separate filings. All future filings must comply with this practice.
Case 1:20-cv-22957-RNS Document 56 Entered on FLSD Docket 01/07/2021 Page 21 of 21




         Done and ordered at Miami, Florida on January 6, 2021.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
